DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically removing “a hydraulic circuit Cr” and adding the new limitations “measuring the difference in pressure between the feed side…” in independent Claims 1 & 10, have changed the scope of the claimed invention, resulting in new grounds of rejection by modifying the previous prior art rejection.
On pages 10-11 of the Remarks section as indicated by the page numbers at the bottom of each page, Applicant argues that the previous claim objections and 112 rejections should be withdrawn due to the amendments made to the claims.  The Examiner has withdrawn these objections and 112 rejections, but notes that new objections and 112 rejections have been made as a result of the amendments to the claims.
On pages 11-12, Applicant argues that previous anticipatory reference Hohlweck, (EP 0599281 A2; citations made to the English translation provided in the previous Action), does not disclose that the “reservoir containing the chemical product is directly connected to the hydraulic circuit Cp” or that “the injector injects the chemical product directly to the hydraulic circuit Cp” as newly claimed in independent Claim 1 and similarly claimed in independent Claim 10.  The Examiner notes that while Hohlweck does not 
On pages 12-14, Applicant argues against the other previous prior art rejections made against other claims.  Specifically, Applicant argues that the claimed invention of Claim 1 is different because “the chemical product is directly injected into the hydraulic circuit Cp”, “the injection of the chemical product is triggered by at least one of ∆P membrane…and ∆P longitudinal”, and “the proportion of the recycled permeate stream is set to enable the recycling of at least 70% of initial concentration of chemical product injected into the filtration system”.   Applicant argues that these above features provide the claimed invention with specific benefits such as increased efficiency of the chemical treatment of the cross-flow filtration membrane.   Applicant concludes that Hohlweck does not disclose these three features.  Here, the Examiner notes first that Hohlweck is not relied upon to disclose that “the chemical product is directly injected into the hydraulic circuit Cp”, and that newly found secondary reference Riviere discloses this limitation instead.  
Next, the Examiner notes that the feature “the injection of the chemical product is triggered by at least one of ∆P membrane…and ∆P longitudinal” is not specifically claimed.  The Examiner finds that the claimed invention now measures “the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, and/or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal”, which Hohlweck does not disclose.  The Examiner 
Last, the Examiner notes that the limitation “the proportion of the recycled permeate stream is set to enable the recycling of at least 70% of initial concentration of chemical product injected into the filtration system” is disclosed by secondary reference Ayala et al., (“Ayala”, US 2006/0096920), instead.  The Examiner finds the remark regarding this limitation moot as a result.
On pages 14-16, Applicant argues that Hohlweck does not disclose the above features for various specific reasons.  The Examiner notes that Hohlweck is not relied upon to disclose these features now, so the remarks here are considered moot.
On pages 16-19, Applicant argues that secondary reference Ayala does not disclose any of the above three discussed features.  The Examiner notes that Ayala is not relied upon to disclose the features “the chemical product is directly injected into the hydraulic circuit Cp” or “the injection of the chemical product is triggered by at least one of ∆P membrane…and ∆P longitudinal”.  The Examiner notes that Riviere and Ho discloses them instead so the remarks regarding these two features are considered moot.
Applicant also argues that Ayala does not disclose “the proportion of the recycled permeate stream is set to enable the recycling of at least 70% of initial concentration of chemical product injected into the filtration system” because Ayala discloses a recycled 
Furthermore, in a different interpretation, the Examiner notes that Riviere explicitly discloses a recycled permeate stream/circuit in which chemical product is directly added.  Here, the Examiner notes that the feature above is actually claimed as “a significant amount of unreacted chemical product meaning that said unreacted chemical product is present in the recycled permeate stream at a concentration of at least 70% of initial concentration of chemical product injected into the hydraulic circuit”.  The Examiner interprets that the chemical product injected into the hydraulic circuit will be at a certain initial concentration.  The Examiner also interprets that the chemical product can be measured directly at the point in the hydraulic circuit right when it is injected, such that all of the chemical product is still there without reacting yet.  Such an interpretation would read upon the claimed range at a value of 100% of initial concentration of chemical 
On pages 19-21, Applicant argues that previous reference Boudinar, (WO 2011/051666), does not disclose the various features claimed.  The Examiner notes that Boudinar is not relied upon in the current prior art rejection so these remarks are considered moot.  Applicant’s arguments against other various secondary references are also considered moot since they are not relied upon for the “three specific features” claimed.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the recycling” on line 9 of the claim should be rewritten as “recycling” since it is the first recitation of this phrase.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the difference” on lines 16 & 17 of the claim should be rewritten as “a difference” since it is the first recitation of this phrase.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the proportion of recycled permeate stream” on line 24 of the claim may be rewritten as “the proportion of the permeate stream that is recycled” to better reflect the earlier recitation of “a proportion of the permeate stream” as on line 9 of the claim.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the recycling” on line 25 of the claim should be rewritten as “recycling” since it is the first recitation of this phrase.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the phrase “the recycled permeate stream” on line 29 of the claim may be rewritten as “the permeate stream that is recycled” to better reflect the earlier recitation of “a proportion of the permeate stream” as on line 9 of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “the recycling” on line 8 of the claim should be rewritten as “recycling” since it is the first recitation of this phrase.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “the proportion of recycled permeate stream” on line 18 of the claim may be rewritten as “the proportion of the permeate stream that is recycled” to better reflect the earlier recitation of “a proportion of the permeate stream” as on line 8 of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “the difference” on lines 23 & 24 of the claim should be rewritten as “a difference” since it is the first recitation of this phrase.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the phrase “according to claim 10 that is” appears to be grammatically incorrect, using a phrase such as “according to claim 10 wherein the filtration system is” is suggested instead.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “injector for injecting the chemical product” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “pressure between the feed side and the permeate side of the membrane” on lines 21-22.  It is not clear if this limitation is the same limitation as “pressure between the feed side and the permeate side of the membrane” as on lines 16-17 of the claim, or not.
Claim 1 recites the limitation “measuring the difference in pressure between the feed side and the retentate side of the membrane” on lines 22-23.  It is not clear how this limitation is supposed to structurally interact with the preceding limitation “injecting an amount of a chemical product into the filtration system” on lines 19-20.
Claim 1 recites the limitation “the proportion of…recycled retentate stream” on line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: on lines 25-27, the “proportion of recycled permeate stream…to enable the recycling of a significant amount of unreacted chemical product having passed through said cross-flow membrane to the feed side of said cross-flow filtration membrane” indicates that the chemical product which is recycled in the permeate stream is returned to the cross-flow membrane, but must first pass through the cross-flow filtration membrane to reach the feed side of the cross-flow membrane.  The Examiner notes that when the stream and chemical product enter the cross-flow membrane, it must necessarily be on the feed side of the cross-flow membrane before it either remains on the feed side (becoming retentate) or passes through the cross-flow membrane to the permeate side (becoming permeate).  The Examiner finds the relationship of the recycled permeate stream with the cross-flow membrane unclear as a result.
Claim 1 recites the limitation “a significant amount of unreacted chemical product” on line 28 of the claim.  It is not clear if this limitation is the same limitation as “a significant amount of unreacted chemical product” as on lines 25-26 of the claim, or not.  Examiner interprets them to be the same.
Claim 1 recites the limitation “chemical product” on line 30 of the claim.  It is not clear if this limitation is the same limitation as “chemical product” as on line 19 of the claim, or if this is a different “chemical product”.  Examiner interprets them to be the same.
Claim 1 recites the limitation “the hydraulic circuit” on line 30 of the claim.  It is not clear if this limitation is the same limitations as “the hydraulic circuit Cp”, or if this is a different ‘hydraulic circuit’.  Examiner interprets this limitation to be a different hydraulic circuit.
Claim 5 recites the limitation “the proportion Qc permeate”.  It is not clear if this limitation is the same limitation as “a proportion of the permeate stream” as in Claim 1, or if this is a different “proportion”.  Examiner interprets it to be the same.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the Examiner notes that the limitation “the proportion…of recycled permeate stream…is at least 10 %” does not indicate what the “proportion” is “10%” of.  It is unclear what ratio or percentage the “proportion” is based upon.
Claim limitation “injector for injecting the chemical product” in Claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification only mentions an “injector” with no additional structure or definitions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlweck (EP 0599281 A2; citations are made to the English translation provided in the previous office action), in view of Riviere at al., (“Riviere”, US 2015/0231533; The previous publication date of WO 2014/044978 is relied upon), and in further view of Ho et al., (“Ho”, US 2004/0018583).
Claims 10-13, 15 & 16 are directed to a filtration system, an apparatus type invention group.
Regarding Claims 10-13, 15 & 16, Hohlweck discloses a filtration system, (See paragraph [0001]), comprising:
a cross-flow filtration membrane, (See paragraph [0002]; the examiner interprets "along the surface" to indicate the membrane is a cross-flow filtration membrane), having:
a feed side fed with a feed stream, (Item 1, See Figure 1, See paragraph [0055]),
a permeate side wherein a permeate stream is recovered, (Item 27, See Figure 1, and See paragraph [0005] & [0056]), and
a retentate side wherein a retentate stream is recovered, (Item 26, See Figure 1, and See paragraph [0005] & [0056]);
a hydraulic circuit Cp connecting the permeate side of said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, said hydraulic circuit Cp allowing the recycling of a proportion of the permeate stream to the feed side of said cross-flow filtration membrane, (Circuit formed along items 27, 21, and 25, See Figure 1, See paragraph [0056]),
a reservoir containing a chemical product, (Disinfection Syringe, See paragraph [0052] & [0043]),
a valve for setting the proportion of recycled permeate stream collected in the hydraulic circuit Cp, (See paragraphs [0035] & [0036], Hohlweck),
and wherein said filtration system further comprises:
pressure sensors, (See paragraphs [0036] & [0047], ‘pressure sensors in the permeate line’), an injector for injecting the chemical product, (Disinfection Syringe, See paragraph [0052] & [0043]).
Hohlweck does not explicitly disclose said reservoir being connected directly to the hydraulic circuit Cp, or the injector injecting the chemical product directly to the hydraulic circuit Cp, or measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal.
Riviere discloses a filtration system, (See Abstract, Riviere), wherein its reservoir is connected directly to the hydraulic circuit Cp, (Tank 12 in Hydraulic Circuit 9, See Figure 1, and See paragraph [0164], Riviere), and its injector injects the chemical product directly to the hydraulic circuit Cp, (Tank 14 or Tank 13 in Hydraulic Circuit 9, See Figure 1, and See paragraphs [0164], Riviere).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration system of Hohlweck by incorporating said reservoir being connected directly to the hydraulic circuit Cp, and the injector injecting the chemical product directly to the hydraulic circuit Cp as in Riviere in order to “dilute the water flow intended to cross the filtration membranes…and…improves the quality of the incoming water flow, thus facilitating its filtration” while “the injection of biocide into the water flow flowing…allows the phenomenon of biofouling to be reduced’, (See paragraph [0157], Riviere).  By doing so, the system can “reduce, or even eliminate, the clogging up of the filtration membrane”, (See paragraph [0154], Riviere).
Modified Hohlweck does not explicitly disclose measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal.
Ho discloses a filtration system, (See Abstract, Ho), with pressure sensors measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal, (See paragraph [0034], Ho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration system of modified Hohlweck by incorporating measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal as in Ho because when “the difference between two pressure measurements at two locations in the feed/concentrate stream is taken”, (See paragraph [0034], Ho), it will provide “the conventional differential pressure method of monitoring biofouling”, (See paragraph [0034], Ho).
Additional Disclosures Included:
Claim 11:  The filtration system according to claim 10, wherein the cross-flow filtration membrane is a microfiltration membrane, an ultrafiltration membrane, a nanofiltration membrane or a reverse osmosis membrane, (See paragraph [0022], Hohlweck).
Claim 12: The filtration system according to claim 10, wherein the cross-flow filtration membrane is a ceramic membrane or an organic membrane, (See paragraph [0049], Riviere; DOW Filmtec is a membrane including polymeric layers, thus it is considered organic).
Claim 13: The filtration system according to claim 10, wherein the chemical product is a biocide, an acid, a base, a cleaning agent such as surfactant agent, a detergent, a complexation agent or a scale dissolver, or a mixture thereof, (See paragraph [0043], Hohlweck; The disinfectant is interpreted as the claimed biocide. The descaling agent is interpreted as the claimed scale dissolver).
Claim 15: The filtration system according to claim 10, wherein the hydraulic circuit Cp comprises a booster pump or an eductor, (Pump 10, See Figure 1, and See paragraph [0056], Hohlweck).
Claim 16: The filtration system according to claim 10 that is a subsea filtration system, (Underwater Water Treatment System 2, See Figure 1, and See paragraph [0161], Riviere).
Claims 1-4 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlweck (EP 0599281 A2; citations are made to the English translation provided in the previous office action), in view of Riviere at al., (“Riviere”, US 2015/0231533; The previous publication date of WO 2014/044978 is relied upon), in further view of Ayala et al., (“Ayala”, US 2006/0096920), in further view of Ho et al., (“Ho”, US 2004/0018583).
Claims 1-4 & 9 are directed to a method for cleaning a filtration system under operation, a method type invention group.
Regarding Claims 1-4 & 9, Hohlweck discloses a method for cleaning a filtration system under operation, (See paragraph [0001]), said filtration system comprising: 
a cross-flow filtration membrane, (See paragraph [0002]; the examiner interprets "along the surface" to indicate the membrane is a cross-flow filtration membrane), having: 
a feed side fed with a feed stream, (Item 1, See Figure 1, See paragraph [0055]), 
a permeate side wherein a permeate stream is recovered, (Item 27, See Figure 1, and See paragraph [0005] & [0056]), and 
a retentate side wherein a retentate stream is recovered, (Item 26, See Figure 1, and See paragraph [0005] & [0056]),
a hydraulic circuit Cp being provided with a valve connecting the permeate side of said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, (See paragraphs [0035] & [0036], Hohlweck), said hydraulic circuit Cp allowing the recycling of a proportion of the permeate stream to the feed side of said cross-flow filtration membrane, (Circuit formed along items 27, 21, and 25, See Figure 1, See paragraph [0056]), 
said method comprising: 
measuring pressure, (See paragraphs [0036] & [0047], ‘pressure sensors in the permeate line’), 
injecting an amount of a chemical product into the filtration system which is under operation in pressure between the feed side and the permeate side of the membrane, ∆P membrane, and/or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal, (Disinfection Syringe, See paragraph [0052] & [0043]).
Hohlweck does not disclose measuring the difference in pressure between the feed side and the permeate side of the membrane ∆P membrane and/or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal, injecting the chemical product directly in the hydraulic circuit Cp, or
setting the proportion of recycled permeate stream or recycled retentate stream collected in the hydraulic circuit Cp with the valve to enable the recycling of a significant amount of unreacted chemical product having passed through said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane,
a significant amount of unreacted chemical product meaning that said unreacted chemical product is present in the recycled permeate stream at a concentration of at least 70% of initial concentration of chemical product injected into the hydraulic circuit.
Riviere discloses a method for cleaning a filtration system under operation, (See Abstract, Riviere), for injecting its chemical product directly in a hydraulic circuit Cp, (Tank 14 or Tank 13 in Hydraulic Circuit 9, See Figure 1, and See paragraphs [0164], Riviere), Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Hohlweck by incorporating injecting the chemical product directly in the hydraulic circuit Cp as in Riviere in order to “dilute the water flow intended to cross the filtration membranes…and…improves the quality of the incoming water flow, thus facilitating its filtration” while “the injection of biocide into the water flow flowing…allows the phenomenon of biofouling to be reduced’, (See paragraph [0157], Riviere).  By doing so, the system can “reduce, or even eliminate, the clogging up of the filtration membrane”, (See paragraph [0154], Riviere).
Modified Hohlweck does not explicitly disclose measuring the difference in pressure between the feed side and the permeate side of the membrane ∆P membrane and/or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal, setting the proportion of recycled permeate stream or recycled retentate stream collected in the hydraulic circuit Cp with the valve to enable the recycling of a significant amount of unreacted chemical product having passed through said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, and a significant amount of unreacted chemical product meaning that said unreacted chemical product is present in the recycled permeate stream at a concentration of at least 70% of initial concentration of chemical product injected into the hydraulic circuit.
Ayala discloses a method for cleaning a filtration system under operation, (See Abstract, Ayala), for setting the proportion of recycled permeate stream or recycled retentate stream collected in the hydraulic circuit Cp with the valve to enable the recycling of a significant amount of unreacted chemical product having passed through said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, (Circuit with Conditioning and Dosing Unit 36 passing water and chemical product through Membrane 10, See Figure 4, See paragraph [0043], Ayala; Examiner interprets chemical product to also be added through a recycled retentate stream as claimed), a significant amount of unreacted chemical product meaning that said unreacted chemical product is present in the recycled permeate stream at a concentration of at least 70% of initial concentration of chemical product injected into the hydraulic circuit, (See paragraph [0059], Ayala; Ayala anticipates the claimed range at a value of about 80%; alternatively modified Hohlweck discloses this limitation in their disclosed permeate streams since adding a chemical at any point in the recycled permeate stream would measure 100% of initial concentration when measured at that same point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hohlweck by incorporating setting the proportion of recycled permeate stream or recycled retentate stream collected in the hydraulic circuit Cp with the valve to enable the recycling of a significant amount of unreacted chemical product having passed through said cross-flow filtration membrane to the feed side of said cross-flow filtration membrane, a significant amount of unreacted chemical product meaning that said unreacted chemical product is present in the recycled permeate stream at a concentration of at least 70% of initial concentration of chemical product injected into the hydraulic circuit as in Ayala because “this result is beneficial as the inhibitor is retained in the…stream being recirculated, thus increasing the contact time with the membrane channels to prevent scaling”, (See paragraph [0059], Ayala).
Modified Hohlweck does not explicitly disclose measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal.
Ho discloses a method of cleaning a filtration system under operation, (See Abstract, Ho), for measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal, (See paragraph [0034], Ho).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hohlweck by incorporating measuring the difference in pressure between the feed side and the permeate side of the membrane, ∆P membrane, or measuring the difference in pressure between the feed side and the retentate side of the membrane, ∆P longitudinal as in Ho because when “the difference between two pressure measurements at two locations in the feed/concentrate stream is taken”, (See paragraph [0034], Ho), it will provide “the conventional differential pressure method of monitoring biofouling”, (See paragraph [0034], Ho).
Additional Disclosures Included:
Claim 2:  The method according to claim 1, wherein the cross-flow filtration membrane is a microfiltration membrane, an ultrafiltration membrane, a nanofiltration membrane or a reverse osmosis membrane, (See paragraph [0022], Hohlweck).
Claim 3: The method according to claim 1, wherein the cross-flow filtration membrane is a ceramic membrane or an organic membrane, (See paragraph [0049], Riviere; DOW Filmtec is a membrane including polymeric layers, thus it is considered organic).
Claim 4:  The method according to claim 1, wherein the chemical product is a biocide, an acid, a base, a cleaning agent such as surfactant agent, a detergent, a complexation agent or a scale dissolver, or a mixture thereof, (See paragraph [0043], Hohlweck; The disinfectant is interpreted as the claimed biocide. The descaling agent is interpreted as the claimed scale dissolver).
Claim 9:   The method according to claim 1, wherein the filtration system under operation is located under water, (Underwater Water Treatment System 2, See Figure 1, and See paragraph [0161], Riviere).
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlweck (EP 0599281 A2; citations are made to the English translation provided in the office action), in view of Riviere at al., (“Riviere”, US 2015/0231533; The previous publication date of WO 2014/044978 is relied upon), in further view of Ayala et al., (“Ayala”, US 2006/0096920), in further view of Ho et al., (“Ho”, US 2004/0018583), and in further view of Al-Samadi, (AU 2008202302 A1)
Claim 5 is directed to a method for cleaning a filtration system under operation, a method type invention group.
Regarding Claim 5, modified Hohlweck discloses the method according to claim 1, but does not disclose wherein the proportion Qc permeate of recycled permeate stream collected in the hydraulic circuit Cp is at least 10 %.  Hohlweck does suggest that the permeate and retentate flow rates are optimally adjustable and/or controllable (See paragraph [0022]).
Al-Samadi discloses wherein the proportion Qc permeate of recycled permeate stream collected in the hydraulic circuit Cp is at least 10 %, (See paragraph 1, page 7, Al-Samadi discloses the claimed range from 10% to 100%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hohlweck by incorporating  wherein the proportion Qc permeate of recycled permeate stream collected in the hydraulic circuit Cp is at least 10 % as in Al-Samadi in order to “obtain a relatively high purity of treated water”, (See page 7, paragraph 1, Al-Samadi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779